Citation Nr: 0031393	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-43 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to June 
1992.  

This appeal arises from a June 1994 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied, in 
pertinent part, a claim for service connection for 
hypertension.  In May 1996, the Board of Veterans' Appeals 
(Board) remanded this claim for additional evidentiary 
development and readjudication.  In June 1997, the RO again 
denied service connection for hypertension.  The only issue 
presently on appeal is the claim for service connection for 
hypertension.  


REMAND

It is the opinion of the Board that additional evidentiary 
development is necessary prior to further disposition of this 
claim.

The Board notes that the adjudication of the veteran's claim 
and appeal is governed by recent enactments that have 
reinforced the obligation of the Department of Veterans 
Affairs (VA) to assist claimants.  The United States Congress 
recently revised pertinent provisions of title 38 of the 
United States Code.  Heretofore, section 5107(a) of title 38 
of the United States Code had provided that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded" and that "[t]he 
Secretary shall assist such a claimant in developing the 
facts pertinent to the claim."  38 U.S.C.A. § 5107(a) (West 
1991).  However, the requirement that a claimant submit a 
well grounded claim is no longer in force; section 5107(a) 
has been revised.  See Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
§ 1611 (2000) (to be codified at 38 U.S.C.A. § 5107) (Spence 
Defense Act).  Under section 1611 of the Spence Defense Act, 
the concept of a "well grounded claim" has been eliminated.  
In addition, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (Veterans Claims 
Assistance Act), further nullifies the concept of a well 
grounded claim and sets forth the assistance that the 
Department of Veterans Affairs (VA) must provide to a 
claimant.  See also Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419 (2000) 
(providing for nullification of section 1611 of the Spense 
Defense Act upon enactment of Veterans Claims Assistance 
Act); 146 Cong. Rec. S9211 (daily ed. Sept. 25, 2000) 
(statement of Sen. Specter) (noting that the Veterans Claims 
Assistance Act of 2000 is designed to restore VA's duty to 
assist).  Although the legislative developments may appear 
somewhat confusing, the sum total of the recent enactments is 
that the requirement of a "well grounded claim" has been 
eliminated and VA's duty to assist has been amplified.  Under 
the revised section 5107(a), "a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary."  The recent 
enactments are applicable to all pending cases, such as the 
instant appeal.  Therefore, the Board must review the 
veteran's appeal in light of the recent enactments.

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 1131 
(West 1991); see 38 C.F.R. §§ 3.303, 3.304 (2000).  In 
certain circumstances, service connection is available on a 
presumptive basis for certain conditions that become manifest 
to a certain degree within one year after separation from 
active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a), 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2000).  Service connection is available for hypertension 
that becomes manifest to a disabling degree within one year 
after separation from active service.  Moreover, under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000) sets forth certain criteria for evaluating 
hypertensive vascular disease in Diagnostic Code 7101, 
38 C.F.R. § 4.104, DC 7101 (2000).  The lowest compensable 
evaluation, a 10 percent rating, requires that the diastolic 
pressure be predominantly 100 or more or that the systolic 
pressure be predominantly 160 or more; or that an individual 
have a history of diastolic pressure that was predominantly 
100 or more requiring continuous medication for control.  The 
note to the diagnostic code elaborates that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Moreover, for purposes of this diagnostic code, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater and the term isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160m millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  

Prior to service, the veteran was reported as having blood 
pressure readings of 156/100 and 145/96 in November 1980.  

The veteran's service medical records have been obtained.  
Blood pressure readings from his active service are 
available.  In the interest of being thorough and in order to 
portray an accurate picture of the fluctuations in the blood 
pressure readings, the Board sets forth all of the available 
in-service blood pressure readings.  

Prior to his entry into active service, on his enlistment 
medical examination report, his blood pressure while sitting 
was 102/64.  On the enlistment medical history report, he 
indicated that he had had or currently was having dizziness 
or fainting spells.  On a May 1983 medical examination, his 
blood pressure was 130/60.  

The veteran underwent a service coronary artery risk 
evaluation in May 1983; at that time, his blood pressure was 
130/60, and risk intervention for blood pressure was deemed 
negative.  The November 1984 blood pressure reading was 
146/80.  In February 1986, the veteran's blood pressure was 
156/82.  At that time, the veteran also reported having had 
chest pains for the previous three days.  In early March 
1986, the reading was 182/80, but it was noted that the chest 
pain had subsided somewhat with administration of Motrin.  In 
December 1986, the reading was 148/90.  A partially undated 
service medical record from either March 1986 or March 1987 
recorded the veteran's blood pressure as 122/76.  The April 
1987 blood pressure reading was 130/88.  In March 1988, his 
blood pressure was recorded as 122/82.  The July 1988 blood 
pressure reading was 119/80.  In mid-September 1988, his 
blood pressure was 110/80.  In late September 1988, the 
reading was 126/82.  In October 1988, his blood pressure was 
150/84.  In March 1989, while being treated for a right 
shoulder injury, his blood pressure was 112/82.  The June 
1990 reading was 132/70.  In October 1990, while seeking 
treatment for a finger injury, the blood pressure reading was 
159/96.  But the next day, the blood pressure was 120/68.  In 
January 1991, the reading was 130/80.  The April 1992 reading 
was 141/87.  

In March 1986, the veteran requested a blood pressure check.  
The resulting readings were 150/82 and 162/90.  Later that 
month, when he requested blood pressure checks, he was 
reported as looking "fine."  A March 1986 service medical 
record summarized a five-day blood pressure check as having 
indicated three to four systolic blood pressure readings in 
excess of 150 and one diastolic reading was 90.  On the day 
of this particular record, the diastolic reading was 102 (the 
full reading was 138/102).  The assessment was systolic 
hypertension, and the examiner noted that stress might be a 
contributing factor.  The plan was to write a letter to see 
if the veteran's housing arrangements could be changed from a 
dorm to different housing.  The resulting letter stated:  
"[The veteran] has borderline high blood pressure which we 
feel his current living conditions may be contributing to. . 
. . The stress that he feels in this situation may be 
contributing significantly to his blood pressure which is 
quite high for someone of such a young age."

The veteran also underwent a five-day blood pressure check in 
mid-April 1986 while on active duty.  At first, it was noted 
that the veteran had a history of hypertension.  On the first 
day, readings were 150/84 and 146/80, but the blood pressure 
was within the parameters set.  On the second day, the 
readings were 132/80 and 132/84, again within the parameters 
set.  On the third day, his blood pressure readings were 
120/84 and 130/82, which were within the parameters set.  
Readings on the fourth day were 142/84 and 132/84, again 
within the parameters set.  Finally, on the fifth day of the 
series, the readings were 134/82 and 134/80, within the 
parameters set.  Subsequently, he reported still feeling 
stress. 

The veteran has questioned whether VA has reviewed blood 
pressure readings recorded during dental appointments during 
active service.  Those readings are as follows: 140/64 in 
October 1982; 110/70 in March 1985; 138/64 in November 1985; 
140/80 in April 1987; 148/90 in February 1986; 160/78 in 
April 1988; 128/82 in March 1989; 122/70 in February 1990; 
124/82 in February 1991; 160/86 in March 1992.  Moreover, in 
February 1990, following reports of high blood pressure, a 
service dentist completed a dental patient medical history 
report, in which he noted that the veteran's blood pressure 
was within normal limits after a five-day check.  On a 
February 1991 dental patient medical history report, a 
service dentist noted that the veteran had had or presently 
had high blood pressure; he elaborated that the veteran had 
had high blood pressure in the past, which was now controlled 
by diet.  The readings at that time were 140/84 and 124/82.  
On a similar dental patient medical history report in March 
1992, the veteran's high blood pressure was reported as being 
"diet controlled"; the reading then was 160/86.  

The veteran underwent a VA compensation and pension 
examination in October 1993.  On examination of his 
cardiovascular system, there were no chest pains, and his 
heart was normal in size and configuration.  The heart sounds 
were regular in rate and rhythm.  There was no murmur, 
arrhythmia, or gallop rhythm.  The apical rate was strong and 
bradycardiac, and the peripheral pulses were present.  Blood 
pressure readings were as follows:  while sitting - 130/90; 
while recumbent - 145/92; while standing - 150/95; after 
jumping jack exercise - 160/74; and two minutes after resting 
- 140/80.  The diagnoses were silent as to the presence or 
absence of hypertension or other elevated blood pressure 
findings.  

The veteran testified at a hearing before the RO in January 
1995.  At that time, he stated that he had not been diagnosed 
with hypertension during his active service, but that he had 
been told he had borderline high blood pressure.  He surmised 
that his blood pressure was elevated because of his living 
arrangements which placed stress on him; he noted that once 
his housing arrangements were changed, his blood pressure 
probably stabilized, with readings still in the upper range.  

The veteran underwent a VA hypertension examination in August 
1996.  The examining VA physician noted the veteran's account 
that he had never received any medications for treatment of 
hypertension, but that he had been told in the mid 1980s of 
high blood pressure.  The physician noted that the veteran 
was apparently asymptomatic in this regard.  Although the 
veteran described occasional dizziness and lightheadedness on 
standing up, the examining VA physician felt that this 
dizziness and lightheadedness were unrelated to hypertension.  
The physician took several blood pressure readings.  The 
veteran's blood pressure while sitting was 150/90, 145/88, 
and 144/82; while lying down, his blood pressure was 145/86, 
and while standing, it was 152/84.  The cardiac size was 
grossly normal by physical examination.  The diagnosis was 
essential hypertension which appeared to antedate military 
service.  The examining VA physician referred to a series of 
five-day blood pressure readings in 1986 that were elevated 
and thus not within normal limits.  

The August 1996 VA examination raises an issue that must be 
explored before the Board may consider the veteran's appeal.  
Specifically, on that examination, the examining VA physician 
diagnosed the veteran as having essential hypertension and 
has opined that the veteran's essential hypertension existed 
prior to the veteran's active service.  The VA physician 
apparently based this conclusion on two pre-service blood 
pressure readings of 156/100 and 145/96 in November 1980.  
The veteran, however, argues that these blood pressure 
readings may have been aberrations due to fear or stress at 
the time of those particular readings.  While the veteran is 
not capable of providing testimony about matters involving 
medical knowledge, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992), his argument is essentially a challenge to 
the basis for the VA examining physician's August 1996 
opinion about the etiology of hypertension.  The basis for 
that physician's opinion was two blood pressure readings from 
November 1980.  The physician's opinion puts at issue the 
question of whether the veteran did in fact have hypertension 
prior to his entry into active service.  That is a question 
that cannot be answered until at least more information is 
available.  

Therefore, on remand, the RO will ascertain from the veteran 
the dates and sources of any medical treatment prior to his 
entry into active service.  Upon receiving adequate 
identification as to those dates and sources of medical 
treatment, the RO must then seek to obtain copies of pre-
service treatment records that might relate to the issue of 
the veteran's blood pressure prior to his enlistment.

In addition, after obtaining the aforementioned records, the 
RO must schedule the veteran for the conduct of another VA 
examination to determine whether he currently has 
hypertension and to determine the etiology of that 
hypertension.  Specifically, the VA examination on remand 
must address the following questions: 

(1) Is the veteran currently diagnosed with 
hypertension? 
(2) Were the blood pressure readings from the 
veteran's active service elevated, and if 
so, did they qualify as hypertension?
(3) Did the veteran have elevated blood 
pressure readings prior to his entry into 
active service and, if so, did they qualify 
as hypertension or is there a relationship 
between those readings and subsequent 
readings and/or diagnoses?
(4) If the veteran had elevated blood pressure 
readings and/or hypertension prior to entry 
into active service, were those readings 
and/or diagnosis aggravated during active 
service?
(5) If there was no pre-service hypertension, 
what is the relationship, if any, between 
any current diagnosis and the various blood 
pressure readings taken while the veteran 
was in active duty? 

Accordingly, in order to ensure full compliance with all 
obligations to assist the veteran and with all due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must request that the veteran 
provide adequate identification as to 
the dates and locations of medical 
treatment prior to his entry into active 
service in 1982.  Once the veteran has 
adequately identified the location and 
nature of that treatment, the RO must 
then undertake reasonable efforts to 
obtain copies of those treatment 
records.  If unable to obtain copies of 
those treatment records, then the RO 
must notify the veteran of the efforts 
undertaken, in compliance with the 
Veterans Claim Assistance Act of 2000.

2.  The RO must schedule the veteran for 
the conduct of a complete and thorough 
VA examination assess whether he 
currently has hypertension as well as 
the etiology of any such hypertension.  
The examining VA physician must be 
provided with the veteran's claims 
folder and must review the veteran's 
medical history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  In particular, the examining VA 
physician must discuss whether the 
veteran currently has hypertension as 
well as the etiology of any current 
diagnosis of hypertension.  In the 
examination report, the examining 
physician must address the following 
questions:

(a) Is the veteran currently 
diagnosed with hypertension? 
(b) Were the blood pressure 
readings from the veteran's 
active service elevated, and 
if so, did they qualify as 
hypertension?
(c) Did the veteran have 
elevated blood pressure 
readings prior to his entry 
into active service and, if 
so, did they qualify as 
hypertension or is there a 
relationship between those 
readings and subsequent 
readings and/or diagnoses?
(d) If the veteran had 
elevated blood pressure 
readings and/or hypertension 
prior to entry into active 
service, were those readings 
and/or diagnosis aggravated 
during active service?
(e) If there was no pre-
service hypertension, what is 
the relationship, if any, 
between any current diagnosis 
and the various blood pressure 
readings taken while the 
veteran was in active duty?

The examination report should set forth 
all pertinent findings in a clear, 
comprehensive, and legible manner.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine 
whether the veteran's claim for service connection for 
hypertension may be granted, either on the basis that such a 
condition was incurred during active service, was aggravated 
during service, or was manifest to a compensable degree 
within one year after separation from active service.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 11 -


